

116 HR 5306 RH: Know Your Social Security Act of 2019
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 506116th CONGRESS2d SessionH. R. 5306[Report No. 116–616]IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Larson of Connecticut (for himself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Ways and MeansDecember 2, 2020Additional sponsors: Mr. Suozzi, Mr. Schneider, Mr. Danny K. Davis of Illinois, Mr. Higgins of New York, Mr. Rice of South Carolina, Mr. Reed, Ms. Sánchez, Mr. Pascrell, Mrs. Murphy of Florida, Mr. Brendan F. Boyle of Pennsylvania, Mr. Kildee, Mr. Fitzpatrick, Ms. Wild, Mrs. Napolitano, Mr. Cartwright, Ms. Pingree, Mr. Kind, Ms. Lofgren, Mr. Carter of Texas, Mr. Pocan, Mr. Golden, Mr. Murphy of North Carolina, Mr. Carter of Georgia, Mr. Wilson of South Carolina, Mr. Westerman, Mr. Brindisi, Mr. Steube, Mr. Grothman, Mr. Soto, Mr. Kelly of Mississippi, Mr. Reschenthaler, Mr. Joyce of Pennsylvania, Mr. Smith of Missouri, Mrs. Miller, Mr. Rouzer, Ms. Stefanik, Mr. Bergman, Mr. Crist, and Mr. ButterfieldDecember 2, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on December 5, 2019A BILLTo amend title XI of the Social Security Act to clarify the mailing requirement relating to social security account statements.1.Short titleThis Act may be cited as the Know Your Social Security Act of 2019.2.Clarification of requirement to mail social security account statements(a)In generalSection 1143 of the Social Security Act (42 U.S.C. 1320b-13) is amended—(1)in subsection (a)(1), by adding at the end the following: Such statement shall be provided by mail unless the requesting individual chooses electronic delivery for that request.; and(2)in subsection (c)(2)—(A)by striking Beginning not later than and inserting (A) Beginning not later than; (B)by inserting by mail after provide; and(C)by adding at the end the following:(B)In any case in which an eligible individual described in subparagraph (A) responds to an annual inquiry by the Commissioner relating to the mailing of the individual’s statement by making an election that such statement for such year be provided in electronic form only, the requirements of this paragraph shall be deemed to be satisfied for such year with respect to the individual..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to social security account statements required to be provided after the date of the enactment of this Act.December 2, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed